         Case 6:19-cv-01958-CL          Document 3        Filed 12/02/19    Page 1 of 1



                                                                  FILED02DEC '1916:15USDC-ORE



                      UNITED STATES DISTRICT COURT FOR THE

                                    DISTRICT OF OREGON

                                                      )
     JOSEPH KEITH PITTMAN,
                                                      )
                               Plaintiff,             )
                                                      )
           v.                                         )        MOTION FOR APPOINTMENT
                                                      )        OF COUNSEL
     CITY OF EUGENE
     CITY OF SPRINGFIELD
     LISA DONNEL LANE COUNTY DISTRICT ATTORNEY
     PATRICIA W. PERLOW-LANE COUNTY DISTRICT ATTORNEY
     LANE COUNTY JAIL, et. Al
     Springfield Police Department
     Officer Daniel Basarada-Springfield Police Department(393)
     Officer M.M. Fountain-Springfeild Police Department(426)

                                                                   --18 U.S.C. § 3006A(2)(B)--


     COMES NOW, JOSEPH KEITH PITTMAN, a prisoner not represented by counsel

in the abov~ entitled matter and, pursuant to 18 U.S.C. § 3006A(2)(B), respectfully requests this

Court for its order appointing counsel to represent plaintiff in this matter. This motion is

supported by AFFIDAVIT OF INDIGENCY attached.


     Dated this u_ day of       IIJfJtJ~w. e J, LC         , 20_1J_.


                                                       Respectfully Submitted,


                                                            1gnatur
                                                          Print Name: JOSEPH KEITH PITTMAN
                                                          Sid# 21196112
                                                          Deer Ridge Correctional Minimum
                                                          3920 E. Ashwood Rd.
                                                          Madras, OR 97741



Page 1 of 1 - Motion for Appointment of Counsel                                       Form 39.150
